El Juez Asocíalo Sb. del Tobo,
emitió la opinión del tribunal.
Ensebio Rivera, por medio de sn abogado, presentó en este tribnnal nna solicitud para que se expidiera un auto de certiorari porque los procedimientos seguidos por la Corte de Distrito de Arecibo en la tramitación de una apelación que había interpuesto contra una sentencia dictada por dicha corte condenándole por una infracción a la Ley de Arbitrios, eran erróneos. El error alegado consistía en haber abusado de su discreción el juez de distrito al negar cierta prórroga solicitada para presentar la exposición del caso. Se expidió el auto y se envió a esta corte la causa original.
De ella resulta que la denuncia se formuló en la Corte Municipal de Camuy y dicha corte, examinada la prueba, con-denó a Rivera.a pagar doscientos dólares de multa; que Rivera apeló, y celebrado un nuevo juicio, la corte de distrito volvió a condenarlo; que apeló entonces para ante este Tribunal Supremo y el último día del término que la ley le con-cedía para ello, solicitó una prórroga de veinte días “para presentar la exposición del caso por no haberle sido entre-gadas aun las notas taquigráficas”, y que el juez negó la prórroga basándose en que el apelante • no había solicitado que la transcripción fuera preparada por el taquígrafo y en que bajo tales circunstancias no era causa justa para pedir la prórroga la alegación de que el taquígrafo no le hubiera entregado sus notas.
La apreciación de las circunstancias concurrentes a los efectos de la concesión o negativa de las prórrogas, descansa en la sana discreción de la corte, y como de los hechos ex-puestos no puede deducirse abuso alguno de discreción por parte de la corte de distrito, debe anularse el auto expedido, devolverse la causa al tribunal sentenciador y desestimarse la solicitud.

Desestimada la solicitud y anulado el auto.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciado Aldrey.
*877Los Jueces Asociados Sres. Wolf y Hutchison no tomaron parte en la resolución de este caso.